Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
At least the brief summary of the invention section in the list above should be included in the disclosure.
Claim Objections
Claims 1, 2, 7 and 9 are objected to because of the following informalities:  
Claim 1, line 3, the phrasing “when in use, to a first of said mechanical parts, stationary in use” is grammatically awkward and should be rephrased, perhaps stating that the first portion - -is fixed to a first of said mechanical parts when in use- -would be a better phrasing that would also resolve the issue under 35 USC 112 raised below. 

Claim 1, lines 7-8, the phrasing “when in use, to a second of said mechanical parts, rotating in use” is grammatically awkward and should be rephrased, perhaps stating that the second sleeve portion - -is fixed to and rotate with a second mechanical part when in use- -would be a better phrasing that would also resolve the issue under 35 USC 112 raised below.
Claim 1, line 12, “with at least an annular sealing lip, elastically deformable, that is configured to cooperate” should read - - with at least an annular seal lip that is elastically deformable and configured to cooperate- -.
Claim 2 is grammatically awkward and overly wordly, this appears to be the result of a direct translation form the parent Italian document, the claim is attempting to set forth a radial gap between the parts and then define a series of depression in the second flange portion, the claim can be amended to simply state - -wherein the second flange portion includes a radial edge opposed to the a second end of the first sleeve portion with a radial annular gap therebetween; wherein said radial edge of the second flange comprises a plurality of depressions circumferentially spaced along the entire radial edge, the depressions being opened to the radial gap and on a face of the second flange portion that faces away from the first flange portion.- -
Claim 7, “independently” should read - - independent- -.
Claim 9, line 1, “(13)” should be deleted.
Appropriate correction is required.

While all claims are not addressed specifically with objections it is noted that all claims appear to be a direct translation of the originating Italian document and all are generally narrative in nature.  While most of these claims are clear in light of the disclosure it is suggested that all claims be redrafted in a manner as suggested by 37 CFR 1.75(i) and to avoid the narrative nature currently presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3 and 7, states “integrally angularly couple” and it is unclear what the metes and bounds of this recitation are.  What makes an “angularly” coupling of the parts?  What is structurally required to be considered “angularly” coupled?  The disclosure does not use this recitation and thus a clear meaning cannot be gleamed from the disclosure.  What the disclosure states is “coupling in an angularly fixed way” which is different then what the claim is stating.  Based on the disclosure it is believed that Applicant’s intent is to state that the first/second annular element is fixed to the first/second mechanical part so that it doesn’t move relative to the mechanical part, simply stating that the part(s) is - -fixed- - to the first/second mechanical part would be clearer and more concise language that would avoid the confusion. 
Regarding claim 9, the phrase "preferably" is functioning the same as “for example” in this case and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "said annular insert" in line 1 and “the first radial end portion” in line 5.  There is insufficient antecedent basis for both of these limitations in the claim.  Claim 10 depends from claim 3, the insert and first radial end portion is first recited in claim 9, should claim 10 depend from claim 9?
Regarding claim 12, the phrase "preferably" is functioning the same as “for example” in this case and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, it is unclear how the mechanical parts are now part of the seal when in claim 1 they are set forth as separate elements that the seal is inserted between.  Claim 1 is drawn to a standalone seal that is insertable between the mechanical parts, the mechanical parts do not make up the seal element, however claim 13 is stating that the seal further comprises the mechanical parts which is contradicting claim 1.  Claim 13 is now attempting to claim an installed seal and is no longer directed toward a standalone seal like claim 1.  Claim 13 needs to be a new independent claim as it is now being drawn to a combination.




 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanaka, JP2013044420.
Regarding claim 1, Sanaka discloses a sealing device insertable between two relatively rotatable mechanical parts, comprising: a first annular element (17/18) having a first sleeve portion (17a) configured to integrally angularly couple [fix], when in use, to a first of said mechanical parts, stationary in use (fixed to the outer ring of the wheel hub which is stationary); a first flange portion (17b) that extends in a cantilever fashion from a first end of the first sleeve portion (17a) in a first radial direction; a second annular element (14/24 (or 14/16 as shown in figures 2 and 3)), arranged coaxial to the first annular element and comprising a second sleeve portion (14a) configured to integrally angularly couple, when in use, to a second of said mechanical parts, rotating in use (connects to inner rotating hub assembly 4/5); and a second flange portion (14b) that extends in a cantilever fashion from a first end of the second sleeve portion (14a), in a second radial direction opposite to the first, the second flange portion (14b) being arranged facing the first flange portion (see figure 4); wherein the first element (17/18) is provided with at least an annular sealing lip (one of 18a-18c), elastically deformable (portion 18 is a rubber which is elastic, see attached translation, page 5, 3rd paragraph), that is configured to cooperate in sliding manner or with a labyrinth seal with a frontal surface (surfaces of 14a and 14b that face 18) of the second element, facing the first element.
Regarding claim 2, Sanaka discloses that the second element (14/24) is configured to cooperate with the first element (17/18) so that a radial edge (top of 14b and covering 24) of the second flange portion arranged at a second end (right side of 17a/18e) of the first sleeve portion (17a) forms, with the latter, a radial annular gap (19) configured to provide a labyrinth seal between the first and the second elements; wherein said radial edge of the second flange portion carries a plurality of depressions (20 or 25) arranged in a crown adjacently spaced from one another in sequence along the entire radial edge of the second flange portion and arranged at said radial gap (see figure 3, the annular spacing of the elements forms the crown just like in the instant application), facing and adjacent to the second end of the first sleeve portion of the first element and arranged on the side opposite to the first flange portion of the first element (on the axially outer side of the assembly or right side in the figures, the location and positioning of the depressions 20/25 is identical to that of the instant application with one side open to the radial gap and opposed to the first sleeve portion and the other open on a side of the second flange portion that faces away from the first flange portion).
Regarding claim 3, Sanaka discloses that said depressions (20/25) are configured to generate, in response to the rotation of the second annular element and in cooperation with the second end of the first sleeve portion, a dynamic effect (F) designed to reject any contaminants directed towards said radial gap (the depressions are similar in shape and angled in the same manner as the instant application and would perform this same function, the claim is only defining the function of the depressions and does not limit the shape to any specific configuration, Sanka further discloses on page 7, 3rd full paragraph, of the attached translation that the purpose of the angle of the cut groove 25 is to promote discharge of debris, this would be through a dynamic or centrifugal effect as the parts rotate).
Regarding claim 4, Sanaka discloses that said depressions (20/25) alternate with circumferentially solid stretches (stretches adjacent depressions 20 in figure 3, includes the surface on the top of the flange) having no discontinuities (viewed from the top of the second flange there is a depression then an annular surface opposed to the radial gap and first sleeve) of said radial edge of the second flange portion, which stretches are spaced apart from said second end of the first sleeve portion, by a quantity equal to said gap (the top that is not interrupted by the depression forms the gap and thus would have spacing equal to said gap).
Regarding claim 5, Sanaka discloses that said depressions (20/25) are formed astride said radial edge of the second flange portion (angles so as to extend to both the top of the flange and the axial end face of the second element that faces away from the first flange), so as to partly extend over a face of the second flange portion arranged on the side opposite to the first annular element (portion on the axial end face).
Regarding claim 6, Sanaka discloses that said depressions (20/25) are defined by a wavy profile carried by the radial edge of the second flange portion on the side opposite to the first flange portion of the first element (the alternating depression, chamfered face, depression, chamfer around the assembly forms a wavy profile, “wavy profile” is not limited to configurations illustrated by the instant application as waves in a wavy profile can be spaced apart and still have a wavy pattern or profile).
Regarding claim 7, Sanaka discloses that said depressions (20/25) have a profile such as to form with said radial edge of the second flange portion, on a face of the second flange portion arranged on the side opposite to the first annular element, respective opposite lead angles symmetrical with one another, so that the dynamic effect (F) generated by the depressions is identical independently of the rotation direction of the second annular element (the claim is stating that the sides that make the depression are symmetrical so that regardless of the direction of rotation the dynamic discharging effect is the same, as can be seen in Figure 3 of Sanaka the depressions have a V shape that is symmetrical and thus would have an angle on one side that is equal to that on the other side).
Regarding claim 9, Sanaka discloses that said second annular element (14/24) comprises a substantially rigid annular reinforcing element (14), preferably made of metal (see page 4, 3rd to last paragraph of attached translation), delimiting said second flange and sleeve portions (14a and 14b), and an annular insert (16 or 24) made of a synthetic or elastomeric plastic material (see top of page 5 of translation) fastened integrally to the annular reinforcing element (vulcanized in place), preferably co-moulded on the annular reinforcing element, on the side opposite to the first annular element (right side of 14) and defining with the annular reinforcing element said radial edge of the second flange portion of the second annular element (the outer edge is at the radial end of the flange and includes the covering of the insert 16/24 just like in the instant application); said depressions being formed exclusively on a first radial end portion of the insert facing the sleeve portion of the first annular element (20 and 25 are only on the insert).
Regarding claim 10, Sanaka discloses that said annular insert (16/24) extends throughout a frontal face of the second flange portion of the second annular element opposite to the first annular element, or on an annular portion thereof (on the right side of 14, this a frontal face that is a face on the opposite side of 14 from the first annular element), and comprises a second radial end portion (bottom or radially inner end of the insert that is closest to 14a) arranged on the side opposite to the sleeve portion of the first annular element (on the side of 14 that is opposite to the side that 17a is on) and formed integrally with the first radial end portion (all of 16/24 is integrally, including the radially inner and outer ends).
Regarding claim 11, Sanaka discloses that the second radial end portion is configured to create an encoder element, having a circumferential sequence of radial portions having physical or magnetic discontinuities (see bottom of page 4 of attached translation disclosing that 16 can be a magnetic encoder with alternating poles and figure 2 shows that the encoder region is on the second radial end side of the insert based on the location of sensor 21 in the figure).
Regarding claim 13, Sanaka, as best understood, discloses a device comprising a first and a second annular mechanical part (inner and outer ring of the wheel hub) coupled to one another so that the second part (inner ring 4/5 of hub) is rotatable while the first part (outer ring 2 of the hub) is stationary and a seal according to claim 3, wherein the first annular element is integrally angularly fixed to the first annular part (17/18 is attached to the outer ring 2), stationary in use, the first annular element being housed inside an annular compartment delimited between the first and the second annular parts (see figure 1, unit 11 which is the seal is between the two parts); and the second annular element (14/16 or 14/24) is integrally angularly fixed to the second annular part (inner ring 4/5), rotating in use, the second annular element being arranged radially on the inside of the first annular element and towards the outside of said annular compartment, on the side opposite to the first annular element (see figure 2 showing the second element inside the first with the flange of the second element 14 being axially outward relative to the first annular element).
Allowable Subject Matter
Claim 8 (and dependent claim 12) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656